DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This Action is in response to communications filed 02/03/2021.
Claims 1, 9, and 16 have been amended.
Claims 1-20 are pending.
Claims 1-20 are rejected.

Response to Arguments
In Remarks filed on 02/03/2021, Applicant substantially argues:
The applied references Kono, Muthyala, and Beaverson do not disclose the amended limitations of claim 1, and similarly amended claims 9 and 16, of translating the native or source replication operation from one configuration to another configuration wherein the another configuration includes at least one translated operation feature not present in the native or source replication operation. Applicant’s arguments filed have been fully considered but they are moot in view of the current rejection made in response to Applicant’s amendments.
The applied references fail to disclose the limitations of the respective dependent claims 2-8, 10-15, and 17-20 by virtue of dependency.
All arguments by the applicant are believed to be covered in the body of the office action; thus, this action constitutes a complete response to the issues raised in the remarks dated February 3, 2021.

Claim Interpretation
In the current application, claims 16-20 are interpreted as invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as noted in Office action dated 11/12/2020 and are addressed accordingly.

Claim Rejections - 35 USC § 103

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kono et al. (US 2012/0331248) in view of Muthyala et al. (2015/0269032) and further in view of Beaverson et al. (9,165,005) and still further in view of Ramachandran et al. (US 2016/0188232).

Regarding claim 1, Kono discloses, in the italicized portions, a system, comprising: a first object data store configured in a native system configuration and configured to comprise: a first storage bucket configured to include a first plurality of data objects; and a second storage bucket configured to include a second plurality of data objects ([0081] The data storage area management table 408 still further includes virtual volume LBA areas 607 for indicating storage areas in the virtual volumes corresponding to the host volume LBA areas 603, physical resource IDs 608 for identifying physical resources 120, and physical resource LBA areas 609 for indicating storage areas in the physical resources corresponding to the virtual volume LBA areas 607.); and a replication manager configured to: identify a first target storage system for the first storage bucket, wherein the first target storage system has a first system configuration that is different than the native system configuration ([0082] The replication management program 406 obtains information on the storage IDs 604, the pool IDs 605, the virtual volume IDs 606, the virtual volume LBA areas 607, the physical resource IDs 608, the physical resource LBA areas 609 from the storage systems 10A and 10B. A storage ID 604, a pool ID 605, a physical resource ID 608 are determined when a physical resource 120 is added to a storage system 10.); selectively translate a first native replication operation to a first target replication operation compatible with the first system configuration …; replicate the first storage bucket to the first target storage system using the first target replication operation ([0095] The replication management program 406 may preliminarily have the relationships between the individual functions 703 and the uses 704 and 705; otherwise, it may automatically relate them from the specification information of the copy functions. The copy function management table 409 does not need to include the priority levels 706; otherwise, the replication management program 406 does not need to assign the values. The replication management program 406 may obtain the information on the priority levels 706 from the administrator and store them; otherwise, the administrator may determine default values. [0093] If a plurality of copy functions are available for a backup, the replication management program 406 selects the copy function that has the highest priority as the copy function to be used. Alternatively, in presenting the administrator backup candidates, the replication management program 406 may display those having higher priority levels 706 or calculate the priorities of the backup candidates from the priority levels 706 to show them.); identify a second target storage system for the second storage bucket, wherein the second target storage system has a second system configuration that is different than the native system configuration and different than the first system configuration; selectively translate a second native replication operation to a second target replication operation compatible with the second system configuration …; and replicate the second storage bucket to the second target storage system using the second target replication operation ([0095] and [0093]). Herein it is noted by Kono that the replication management program handles performing replication operations for targeted storage locations. Kono does not explicitly indicate that the second target storage system has a different configuration than the native or the first target storage system; however, Kono does disclose the copy function management table in Figure 7 for demonstrating the capability of storing multiple replication Paragraph [0044] “The replication stream can be transmitted to the destination storage system 215 to store the base PTI 405. However, the contents of the replication stream may have to be converted or translated or mapped to storage objects, which is the format of data expected by the destination storage system 215. The replication stream is sent to a cloud data manager 240 for converting the contents of the replication stream to the storage objects and transmitting them to destination storage system 215.” In this manner, Muthyala renders obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the different functions as indicated in Figure 7 of Kono may be applied as required by the target storage system thereby resulting in the replication management program handling multiple configurations to different storage. Regarding the buckets, Kono discloses in Paragraph [0075] “The configuration information table 407 further stores data store IDs 505 for identifying data stores, host volume IDs 506 for identifying host volumes, storage IDs 507 for identifying storage systems 10, and virtual volume IDs 508 for identifying virtual volumes.” Herein it is indicate that multiple data stores are being managed in the system which refer to different sets of data. While Kono does not refer to data stores as buckets, Beaverson discloses in the corresponding disclosure to Figure 6A that buckets may be indexed by an identifier wherein each bucket is a portion of memory. Therefore it would be obvious to one of ordinary skill in the art to identify that the data stores may be logically grouped as buckets for access. Kono, Muthyala, and Beaverson do not explicitly disclose wherein: the first target replication operation includes at least one translated first target operation feature for replicating the plurality of data objects to the first target storage system using the first system configuration; and the at least one translated first target operation feature is not in the first native replication operation and wherein: the second target replication operation includes at least one translated second target operation feature for replicating the second plurality of data objects to the second target storage system using the second system configuration; and the at least one translated second target operation feature is not in the second native replication operation. Regarding these limitations, Ramachandran Paragraphs [0042, 0047-48, 0052] “[0042] A mapping table 307 can be employed by protocol translator 304 to translate the original request 311 from the source namespace format into the normalized request 305. The same or similar mapping table can also be used by protocol translator 306 to translate the normalized request 305 into the final request 313. The mapping table 307 comprises any information necessary to map from the different namespaces in the system to each other and/or to any internal representations used by the system storage controllers (e.g., the controller VMs). [0047] The replication of the data may thus require the data to be re -formatted and/or reconfigured as necessary so that it can fit within the structure of the destination datastore… Therefore, to satisfy the replication request, the file/directory structure of the source data may need to be modified into the appropriate file/directory structure that exists at the destination datastore. [0052] Next, replication will proceed to replicate the desired data at the destination datastore (e.g., using the process described above to send the replication request from the source to the destination in the appropriate formats). To implement the replication at the destination, at 605, the destination will first construct the metadata for the replicated data. This is implemented by modifying the metadata of the destination data to account for the new directories and/or files to be added to the destination datastore. For example, the directory file object that tracks the directories and files in the destination datastore would be modified as necessary to account for the inclusion of the replicated data. In addition, any other metadata managed by the storage system to account for data at the destination datastore would also be modified at this point.” Herein the cited paragraphs, Ramachandran discloses performing replication across disparate storage systems and requiring reconfiguration of the request to suit the destination datastore of the replication operation. Specifically, it is noted that when creating metadata for the replicated data, it must be modified accordingly to account for new directories and/or files that must be added at the destination datastore. Under broadest reasonable interpretation of the use of the term “features” in view of the support provided by the originally filed Specification, it is interpreted that the modified metadata meets the claim limitation of a “first target operation feature” necessary for replicating data that is not in the native Ramachandran [0048]). Kono, Muthyala, and Beaverson are analogous art because they are from the same field of endeavor of managing replication operations.
Regarding claim 2, Kono further discloses the system of claim 1, further comprising: a compatibility engine in communication with the replication manager and configured to: identify a first system configuration identifier for the first target storage system ([0077] The configuration information table 407 may store the identifiers of applications running on the guest OS in the column of the drive IDs 503, which are the identifiers of the information on logical drives. The entries including the identifiers of applications should have the same fields as the entries of the logical drives.); select, using the first system configuration identifier, a first translation function for the first system configuration, wherein the replication manager is configured to selectively translate, using the first translation function, the first native replication operation to the first target replication operation ([0089] The copy function management table 409 contains equipment categories 701 for indicating the categories of equipment, system equipment IDs 702 for identifying equipment, copy functions 703 owned by the equipment, availability for backup use 704 and relocation use 705 for the copy functions 703, and priority levels 706 for using the copy functions. And Paragraphs [0095] and [0093]); identify a second system configuration identifier for the second target storage system ([0077]); and select, using the second system configuration identifier, a second translation function for the second system configuration, wherein the replication manager is configured to selectively translate, using the second translation function, the second native replication operation to the second target replication operation ([0089] and [0095] and [0093]). The Examiner notes that the secondary operation involving the second target storage is repetition of the first operation. As 
Regarding claim 3, Kono further discloses the system of claim 2, further comprising: a translation table configured to comprise (Figure 7): an index of system configuration identifiers, wherein the index of system configuration identifiers includes the first system configuration identifier and the second system configuration identifier (Figure 7, System equipment ID 702); and a plurality of translation functions, wherein the plurality of translation functions includes: at least one translation function for each system configuration identifier in the index of system configuration identifiers; the first translation function; and the second translation function (Figure 7, Copy function 703). Herein, Figure 7 of Kono discloses the table of multiple copy functions for replication purposes as associated with device identifiers. Multiple functions are indicated and as previously established, Muthyala further supports that these functions may be implemented in regards to targeted storages with different data formats.
Regarding claim 4, Kono further discloses the system of claim 1, wherein the replication manager is further configured to: receive a first replication work task for the first storage bucket; identify first replication path information for the first replication work task, wherein the first replication path information: identifies the first target storage system; and includes a first system configuration identifier ([0151] Hereinafter, details of the determining a backup candidate at S1105 in the flowchart of FIG. 11 will be described with reference to the flowcharts of FIG. 13A to FIG. 13D. As described above, the replication management program 406 operates in accordance with these flowcharts. First, the replication management program 406 examines the storage condition of designated data (data designated as a backup target for determining a backup method) in accordance with the flowchart of FIG. 13A and categorizes the designated data by the storage condition. [0152] Specifically, the replication management program 406 ascertains the location of the designated data (in the example of FIG. 12, HST001-VM001-/D), or the file and the volume storing the data, and further, data configuration of the volume holding the data, specifically, other data in the volume and the file holding the designated data. In particular, it identifies the backup policy of the other data. The replication management program 406 categorizes the designated data depending on the ascertained storage condition of the designated data.); use the first system configuration identifier to selectively translate the first native replication operation to the first target replication operation ([0153] The function required to copy only the backup target including the designated data is different depending on the storage condition of the designated data. In other words, the storage condition of the designated data determines the copy function of a storage system 10 to be used for backup.); receive a second replication work task for the second storage bucket; identify second replication path information for the second replication work task, wherein the second replication path information: identifies the second target storage system; and includes a second system configuration identifier ([0151-0152]); and use the second system configuration identifier to selectively translate the second native replication operation to the second target replication operation ([0153]). The Examiner notes that the secondary operation involving the second target storage is repetition of the first operation. As noted previously in the rejection of claim 1, Muthyala further supports the copy functions as targeting different destinations for replication. Additionally, it is noted that the location information as disclosed in Paragraph [0152] of Kono is found to be analogous to the path information as claimed. The Examiner notes that the claim language is not specific as to how the path information is identified, to say otherwise, whether it is derived from the work task or in another manner and the claim is examined under broadest reasonable interpretation as being identified in any fashion that is effective to the result.
Regarding claim 5, Kono further discloses the system of claim 4, wherein the replication manager is further configured to: access the first replication path information from a first replication configuration file for the first storage bucket; and access the second replication path information from a second replication configuration file for the second storage bucket ([0073] Now described are the tables referred to in this embodiment. FIG. 5 shows an example of the configuration information table 407. Each entry in the configuration information table 407 stores information in relationship to information in each column (field). The configuration information table 407 is a table for storing information on logical configuration (volume configuration and file configuration) of the host computer 30 and the storage systems 10A and 10B. The configuration information table 407 is referred to by the replication management program 406 executed in the management computer 40. [0074] The configuration information table 407 stores configuration information on volumes and VMs (including image files thereof). Specifically, the configuration information table 407 stores a host ID 501 for identifying the host computer 30, VM IDs 502 for identifying VMs in the host computers 30, drive IDs 503 for identifying logical drives recognized by the guest OSs in the VMs, and VM image file IDs 504 for identifying VM image files of the VMs.). Noted herein, Configuration Information Table 407 contains relational information for associated identifiers stored in the storage system. The replication management system 406 may use this information for identifying the locations of specific stores. Each entry is found analogous to be a different file as claimed for each store. It is not otherwise distinguished in the claim or in the originally filed Specification to be defined as structured differently than demonstrated in Kono. 
Regarding claim 6, Kono further discloses the system of claim 4, wherein: the first replication path information includes a first partition value; the first partition value includes the first system configuration identifier; the second replication path information includes a second partition value; and the second partition value includes the second system configuration identifier (Figure 5 and corresponding disclosure). The Examiner notes that the secondary operation involving the second identifier is repetition of the first operation. Configuration Information Table 407 indicates different partitions according to a storage target; in particular to the claim language, it is found analogous to the first and second partition values. This is demonstrated by the different Drive IDs 503 that correspond to the same VM ID 502. In this manner, Kono distinguishes between different partitions as organized within a storage target. 
Regarding claim 7, Muthyala further discloses the system of claim 6, wherein: the first replication path information further includes a first service identifier, a first region identifier, a first account identifier, and a first destination bucket identifier; and the second replication path information further includes a second service identifier, a second region identifier, a second account identifier, and a second destination bucket identifier (Figure 8 and corresponding disclosure). Noted herein, a replication stream is formed enabling transfer of storage objects from one storage system to another. The destination storage system is identified and one of ordinary skill in the art would recognize that in order to establish the stream that the required identifier information may be provided with the stream broadcast in order to direct the data stream to the destination.
Regarding claim 8, Kono further discloses the system of claim 4, further comprising: a replication configuration interface configured to: receive the first replication path information; store the first replication path information ([0044] The storage controller 11 includes a data I/F 110, a CPU (Central Processing Unit) 111, a storage I/F 112, a management I/F 113, and a memory 114. The data I/F 110 is an interface for the data network 20 and has one or more communication ports. The storage controller 11 transmits and receives data to and from the host computer 30 through a port. [0045] The CPU 111 is a processor for executing a program stored in the memory 114 of a primary storage device. The storage I/F 112 is an interface for the storage apparatus 12. The storage controller 11 transmits and receives data or a control command to and from the storage apparatus 12 through the storage I/F.), wherein the replication manager is further configured to access, responsive to receiving the first replication work task, the first replication path information ([0076] The replication management program 406 obtains information on the host ID 501, the VM IDs 502, the drive IDs 503, the VM image file IDs 504, the data store IDs 505, and the host volume IDs 508 from the agent 309 of the host computer 30. The replication management program 406 obtains information on the storage IDs 507 and the virtual volume IDs 506 from the storage microprograms 115 of the storage systems 10A and 10B.); receive the second replication path information; and store the second replication path information, wherein the replication manager is further configured to access, responsive to receiving the second replication work task, the second replication path information ([0044-0045] and [0076]). The Examiner notes that the secondary operation involving the second path information is repetition of the first operation. 
Regarding claim 9, Kono discloses, in the italicized portions, a computer-implemented method, comprising: identifying, by a source storage system having a source system configuration, a first target storage system for a first storage bucket from the source storage system, wherein the first target storage system has a first system configuration that is different than the source system configuration ([0082]); selectively translating, by the source storage system, a first source replication operation to a first target replication operation compatible with the first system configuration …; replicating, by the source storage system, the first storage bucket to the first target storage system using the first target replication operation ([0095] and [0093]); identifying, by the source storage system, a second target storage system for a second storage bucket from the source storage system, wherein the second target storage system has a second system configuration that is different than the source system configuration and different than the first system configuration; selectively translating, by the source storage system, a second source replication operation to a second target replication operation compatible with the second system configuration …; and replicating, by the source storage system, the second storage bucket to the second target storage system using the second target replication operation ([0095] and [0093]). Herein it is noted by Kono that the replication management program handles performing replication operations for targeted storage locations. Kono does not explicitly indicate that the second target storage system has a different configuration than the native or the first target storage system; however, Kono does disclose the copy function management table in Figure 7 for demonstrating the capability of storing multiple replication functions as necessary dependent upon the target storage. Regarding the additional different configuration, Muthyala discloses in Paragraph [0044] targeting different storage formats. In this manner, Muthyala renders obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the different functions as indicated in Figure 7 of Kono may be applied as required by the target storage system thereby resulting in the replication management program handling multiple configurations to different storage. Regarding the buckets, Kono discloses in Paragraph [0075] “The configuration information table 407 further stores data store IDs 505 for identifying data stores, host volume IDs 506 for identifying host volumes, storage IDs 507 for identifying storage systems 10, and virtual volume IDs 508 for identifying virtual volumes.” Herein it is indicate that multiple data stores are being managed in the system which refer to different sets of data. While Kono does not refer to data stores as buckets, Beaverson discloses in the corresponding disclosure to Figure 6A that buckets may be indexed by an identifier wherein each bucket is a portion of memory. Therefore it would be obvious to one of ordinary skill in the art to identify that the data stores may be logically grouped as buckets for access. Kono, Muthyala, and Beaverson do not explicitly disclose wherein: the first target replication operation includes at least one translated first target operation feature for replicating the plurality of data objects to the first target storage system using the first system configuration; and the at least one translated first target operation feature is not in the first native replication operation and wherein: the second target replication operation includes at least one translated second target operation feature for replicating the second plurality of data objects to the second target storage system using the second system configuration; and the at least one translated second target operation feature is not in the second native replication operation. Regarding these limitations, Ramachandran discloses in Paragraphs [0042, 0047-48, 0052] 
Regarding claim 10, Kono further discloses the computer-implemented method of claim 9, further comprising: identifying a first system configuration identifier for the first target storage system ([0077]); selecting, using the first system configuration identifier, a first translation function for the first system configuration, wherein selectively translating the first source replication operation to the first target replication operation uses the first translation function ([0089] and [0095] and [0093]); identifying a second system configuration identifier for the second target storage system ([0077]); and selecting, using the second system configuration identifier, a second translation function for the second system configuration, wherein selectively translating the second source replication operation to the second target replication operation uses the second translation function ([0089] and [0095] and [0093]). Claim 10 is rejected on a similar basis as claim 2.
Regarding claim 11, Kono further discloses the computer-implemented method of claim 9, further comprising: receiving a first replication work task for the first storage bucket; identifying first replication path information for the first replication work task, wherein the first replication path information: identifies the first target storage system; and includes a first system configuration identifier ([0151-0152]), wherein selectively translating the first source replication operation to the first target replication operation uses the first system configuration identifier ([0153]); receiving a second replication work task for the second storage bucket; and identifying second replication path information for the second replication work task, wherein the second replication path information: identifies the second target storage system; and includes a second system configuration identifier ([0151-0152]), wherein selectively translating the second source replication operation to the second target replication operation uses the second system configuration identifier ([0153]). Claim 11 is rejected on a similar basis as claim 4.
Regarding claim 12, Kono further discloses the computer-implemented method of claim 11, further comprising: accessing the first replication path information from a first replication configuration file for the first storage bucket; and accessing the second replication path information from a second replication configuration file for the second storage bucket ([0073-0074])
Regarding claim 13, Kono further discloses the computer-implemented method of claim 11, wherein: the first replication path information includes a first partition value; the first partition value includes the first system configuration identifier; the second replication path information includes a second partition value; and the second partition value includes the second system configuration identifier (Figure 5 and corresponding disclosure). Claim 13 is rejected on a similar basis as claim 6.
Regarding claim 14, Kono further discloses the computer-implemented method of claim 13, wherein: the first replication path information further includes a first service identifier, a first region identifier, a first account identifier, and a first destination bucket identifier; and the second replication path information further includes a second service identifier, a second region identifier, a second account identifier, and a second destination bucket identifier (Figure 8 and corresponding disclosure). Claim 14 is rejected on a similar basis as claim 7.
Regarding claim 15, Kono further discloses the computer-implemented method of claim 11, further comprising: receiving the first replication path information through a replication configuration interface; storing the first replication path information ([0044-0045]); accessing, responsive to receiving the first replication work task, the first replication path information ([0076]); receiving the second replication path information through the replication configuration interface; storing the second replication path information; and accessing, responsive to receiving the second replication work task, the second replication path information ([0044-0045] and [0076]). Claim 15 is rejected on a similar basis as claim 8.
Regarding claim 16, Kono discloses, in the italicized portions, a system, comprising: a first object data store configured in a source system configuration and configured to comprise: a first storage bucket configured to include a first plurality of data objects; and a second storage bucket configured to include a second plurality of data objects ([0081]); means for identifying: a first target storage system for the first storage bucket, wherein the first target storage system has a first system configuration that is different than the source system configuration; and a second target storage system for the second storage bucket ([0082]), wherein the second target storage system has a second system configuration that is different than the source system configuration means for selectively translating: a first source replication operation to a first target replication operation compatible with the first system configuration …; and a second source replication operation to a second target replication operation compatible with the second system configuration …; and means for replicating: the first storage bucket to the first target storage system using the first target replication operation; and the second storage bucket to the second target storage system using the second target replication operation ([0095] and [0093]). The Examiner notes that the means-plus-function limitations are interpreted to cover the structure as disclosed in the original filed Specification of being performed by the processor 514 executing instructions stored in memory 516. This is disclosed by Kono as the programs are stored in the memory and subsequently executed by the CPU ([0071] In the computer system 1, a program is executed by a processor to perform predetermined processing while using storage devices and communication interfaces. Accordingly, the explanations in this embodiment having the subjects of "program", such as the replication management program 406, may be replaced with those having the subjects of "processor (CPU)". The processing executed by a program is processing performed by the apparatus or the system on which the program is running.). In the cited portions it is noted by Kono that the replication management program handles performing replication operations for targeted storage locations. Kono does not explicitly indicate that the second target storage system has a different configuration than the native or the first target storage system; however, Kono does disclose the copy function management table in Figure 7 for demonstrating the capability of storing multiple replication functions as necessary dependent upon the target storage. Regarding the additional different configuration, Muthyala discloses in Paragraph [0044] targeting different storage formats. In this manner, Muthyala renders obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the different functions as indicated in Figure 7 of Kono may be applied as required by the target storage system thereby resulting in the replication management program handling multiple configurations to different storage. Regarding the buckets, Kono discloses in Paragraph [0075] “The configuration information table 407 further stores data store IDs 505 for identifying data stores, host volume IDs 506 for identifying host volumes, storage IDs 507 for identifying storage systems 10, and virtual volume IDs 508 for identifying virtual volumes.” Herein it is indicate that multiple data stores are being managed in the system which refer to different sets of data. While Kono does not refer to data stores as buckets, Beaverson discloses in the corresponding disclosure to Figure 6A that buckets may be indexed by an identifier wherein each bucket is a portion of memory. Therefore it would be obvious to one of ordinary skill in the art to identify that the data stores may be logically grouped as buckets for access. Kono, Muthyala, and Beaverson do not explicitly disclose wherein: the first target replication operation includes at least one translated first target operation feature for replicating the plurality of data objects to the first target storage system using the first system configuration; and the at least one translated first target operation feature is not in the first native replication operation and wherein: the second target replication operation includes at least one translated second target operation feature for replicating the second plurality of data objects to the second target storage system using the second system configuration; and the at least one translated second target operation feature is not in the second native replication operation. Regarding these limitations, Ramachandran discloses in Paragraphs [0042, 0047-48, 0052] 
Regarding claim 17, Kono further discloses the system of claim 16, further comprising: means for identifying: a first system configuration identifier for the first target storage system; and a second system configuration identifier for the second target storage system ([0077]); and means for selecting: using the first system configuration identifier, a first translation function for the first system configuration, wherein the means for selectively translating the first source replication operation to the first target replication operation uses the first translation function ([0089] and [0095] and [0093]); and using the second system configuration identifier, a second translation function for the second system configuration, wherein the means for selectively translating the second source replication operation to the second target replication operation uses the second translation function ([0089] and [0095] and [0093]). As noted in the rejection of claim 16, the means-plus-function limitations are interpreted as being performed by the processor 514 executing instructions stored in memory 516. Claim 17 is otherwise rejected on a similar basis as claim 2.
Regarding claim 18, Kono further discloses the system of claim 16, further comprising: means for receiving: a first replication work task for the first storage bucket; and a second replication work task for the second storage bucket; and means for identifying: first replication path information for the first replication work task, wherein the first replication path information: identifies the first target storage system; and includes a first system configuration identifier ([0151-0152]), wherein the means for selectively translating the first source replication operation to the first target replication operation uses the first system configuration identifier ([0153]); and second replication path information for the second replication work task, wherein the second replication path information: identifies the second target storage system; and includes a second system configuration identifier ([0151-0152]), wherein the means for selectively translating the second source replication operation to the second target replication operation uses the second system configuration identifier ([0153])
Regarding claim 19, Kono further discloses The system of claim 18, further comprising: means for accessing: the first replication path information from a first replication configuration file for the first storage bucket; and the second replication path information from a second replication configuration file for the second storage bucket ([0073-0074]). As noted in the rejection of claim 16, the means-plus-function limitations are interpreted as being performed by the processor 514 executing instructions stored in memory 516. Claim 19 is otherwise rejected on a similar basis as claim 5.
Regarding claim 20, Kono further discloses the system of claim 19, wherein: the first replication path information includes a first partition value; the first partition value includes the first system configuration identifier; the second replication path information includes a second partition value; and the second partition value includes the second system configuration identifier (Figure 5 and corresponding disclosure). Claim 20 is rejected on a similar basis as claim 6.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J YOON whose telephone number is (408)918-7629.  The examiner can 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER YOON/
Examiner, Art Unit 2135

/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135